                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:20-cr-88-SPC-NPM

MICHAEL TORRES


                                        ORDER1

       Before the Court, pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2),

Federal Rules of Criminal Procedure, is the United States’ Motion for Final

Order of Forfeiture (Doc. 81) for approximately $16,290.00 in U.S. currency,

which was subject to the Court’s November 27th, 2020 Preliminary Order of

Forfeiture (Doc. 54).

       In accordance with the provisions of 21 U.S.C. § 853(n), the United States

published notice of the forfeiture, and of the intent to dispose of the asset on

the official government website, www.forfeiture.gov, beginning on December 1,

2020 and continuing through December 30, 2020. (Doc. 60). The publication

gave notice to all third parties with a legal interest in the asset to file with the

Office of the Clerk, United States District Court, 2110 First Street, Suite 2-

194, Ft. Myers, Florida 33901, a petition to adjudicate their interest within 60



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
days of the first date of publication. No one has filed a petition or claimed an

interest in the asset, and the time for filing such petition has expired.

      Accordingly, it is now

      ORDERED:

      The United States’ Motion for Final Order of Forfeiture (Doc. 81) is

GRANTED. Under 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2), Federal Rules of

Criminal Procedure, all right, title, and interest in the asset is CONDEMNED

and FORFEITED to the United States for disposition according to law. Clear

title to the asset now vests in the United States of America.

      DONE AND ORDERED in Fort Myers, Florida on May 13, 2021.




Copies:
All Parties/Counsel of Record




                                        2
